Citation Nr: 0313320	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  99-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office, (RO).  A December 1997 rating decision, in pertinent 
part, denied the veteran entitlement to service connection 
for a back condition.  A September 1999 rating decision 
denied the veteran service connection for bilateral knee 
disorders to include arthritis of the knees. 

This case was previously before the Board and in August 2000, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board; however, further 
development with respect to the issue relating to the 
veteran's attempt to reopen his claims for the knee 
disorders, based on new and material evidence is required.  

(The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for disorders of right and left knees, will be 
addressed in remand that follows this decision).


FINDING OF FACT

The veteran's back condition, identified as degenerative 
spondylolisthesis of L5/Sl, is shown to be related to the 
veteran's period of active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
back condition, identified as degenerative spondylolisthesis, 
was incurred by service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000 

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require the VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will to 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran a copy of the appealed rating decision 
in December 1997 and a June 1998 statement of the case, as 
well as a supplemental statement of the case dated in 
December 1998.  These documents, collectively, provide notice 
of the law and governing regulations, the evidence needed to 
support a claim of service connection for a back disorder, 
and the reason for the determination made regarding the 
veteran's claims.  Furthermore, in a letter dated in 
February 2002, the RO informed the veteran of the provisions 
of the VCAA and of the evidence needed to be submitted to 
support a claim for direct service connection, as well as all 
the information and evidence needed from him.  He was also 
offered VA assistance in obtaining any identified additional 
information and evidence necessary to substantiate his claim.  
Further, the record discloses that the VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records and VA inpatient and 
outpatient treatment records have been obtained and 
associated with his claims file.   While the veteran has 
suggested that his service medical records may be incomplete 
and/or possibly to some extent, destroyed in the January 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri, the veteran's service medical records on file 
appear to be both intact and complete.  There is no 
identified evidence that has not been accounted for and the 
veteran has been examined in connection with his claim and VA 
medical opinion as to the etiology of his back disorder has 
been obtained.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and the assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See  e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for Back Condition

The veteran contends that he has developed a back condition 
that originated during his period of service, as a result of 
the strenuous physical activity he was required to undergo 
while on active duty, including marching with a full 
backpack.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
to include arthritis may be presumed to have been incurred in 
service, and it is manifested to a compensable degree within 
the first post service year.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for 
complaints, findings and/or diagnoses of a back disorder or 
back trauma.  On the veteran's June 1955 medical examination 
for service separation, a clinical evaluation of the 
veteran's spine and musculoskeletal system revealed no 
abnormalities.  

On his initial application for VA compensation or pension 
benefits, which was received in November 1972, the veteran 
reported treatment from 1955 to 1972, for a knee condition 
only and made no mention of any existing back complaints or a 
back disorder.

The veteran was initially seen by VA in November 1972, when 
he was hospitalized for a fracture of the right tibia caused 
by an explosion of the gas tank.  The physical examination at 
hospital admission indicated no complaints or findings 
referable to the veteran's back, and a back disorder was not 
identified during the course of this 14-day hospitalization, 
or at any follow-up VA outpatient treatment session conducted 
between January and May 1973.

VA outpatient treatment records compiled between May and 
July 1997, show that the veteran presented with complaints of 
bilateral knee and low back pain, which he reported, had 
existed for 45 years without relief from over-the-counter 
medication.  The pertinent diagnosis was of chronic low back 
pain. 

On VA examination in July 1997, the veteran reported that he 
has had back pain as well as knee pain for 47 years, which he 
asserted started when he was in the military in the 1950's.  
He related that he weighed 115 pounds when he was drafted 
into the Infantry and was assigned to a heavy weapons unit, 
where he was required to carry a 4.2-inch motor, a 10-pound 
rifle, and a full pack.  He reported that, when he finally 
got out of the service in 1955, he experienced a lot of pain 
in his knees and also pain in his low back.  He also added 
that, when he got out of the service, he worked as an 
appliance repairman for 10 or 15 years, but that he could not 
continue to get up and down from a squatting position or 
crawl around low places because of the pain in his back and 
knees, which resulted in him having to give that up this 
occupation for light farming work.

On July 1997 examination, the veteran complained of pain in 
his low back that goes out across his beltline.  On objective 
examination, the range of the veteran's lumbar spine motion 
was 60 degrees of forward flexion, and 20 degrees of backward 
extension.  X-rays of the lumbar spine revealed severe 
degenerative arthritis of L5 and S1 with complete loss of the 
disc space, and Grade I spondylolisthesis at L5 on S1.  The 
pertinent diagnosis was of degenerative spondylolisthesis of 
the lumbar spine L5/S1.  The VA examiner commented that he 
was really not able to say that the veteran's back difficulty 
originated in his military service, as it could also occur as 
a natural result of his activities in life since then, 
including his job, etc.  He added that it was more or less a 
natural occurring degenerative process that he could not be 
relate to any specific cause or episode.

In a July 1997 statement, R. S. Wilson (in responding to the 
veteran's letter requesting records of treatment provided in 
the 1960's) reported that he had been retired for years, and 
that his records were no longer available.

In an August 1997 statement, the veteran's spouse indicated 
that the veteran's low back difficulty originated with his 
military service, noting that the veteran had endured 
28 weeks of training for the Korean Conflict, was not overtly 
physically healthy, and had impaired bone structure.

In an August 1997 statement, a long-time acquaintance of the 
veteran reported that she had witnessed the veteran going 
into the Army as a frail slender individual, and that 
following his service, he had trouble with his back.  She 
added that she had encouraged the veteran to seek medical 
treatment for his back, but that "he just kept trying to go 
on his own." 

In an August 1997 affidavit, the veteran's son related that 
the veteran had an appliance service business, in which he 
had a long cord attached to a telephone in order to avoid 
standing up while talking to his customers.  He recalled that 
the veteran had to give up this job because of discomfort 
involving his knees and back.  He also reported that he 
remembered picking up the veteran from off the floor on 
occasion and taking him to a private physician to receive 
treatment that would enable him to stand up and walk. 

In a May 1998 affidavit, the veteran's brother, a retired 
United States Army Noncommissioned Officer, reported that 
during the period between 1955 to 1957, he accompanied the 
veteran's mother to a store to purchase kneepads and back 
support items for the veteran.  He indicated that these items 
were needed due to the fact that the veteran had continuous 
back and knee problems since being discharged from service, 
and that the knee pads and back support were purchased on a 
continuous basis for the veteran over the years.  

In a March 1998 letter, Dr. J. Martin indicated that he had 
treated the veteran for chronic degenerative arthritis of the 
lumbar spine with spondylolisthesis of L5 and S1 disc.  He 
noted the veteran's disc condition was severe and permanent.  
He further stated that he had first examined the veteran in 
August 1970, and that he last saw the veteran in April 1985.  

In a May 1998 letter, J. J. Mauricio, D.C., reported that the 
veteran's spouse had contacted him for the purpose of 
providing a corroborating statement that he had treated her 
husband for a low back injury in 1985.  He indicated that the 
veteran reportedly had received letters from several private 
physicians confirming that they had treated the veteran for a 
back injury and corroborated the fact that they did perform 
some form of physical therapy and chiropractic care on him.  
Dr. Mauricio stated that his letter was just to confirm his 
conversation with the veteran's spouse, and that he did not 
have any additional information or document that he could 
provide.  He noted that the veteran seemed to be very honest.  
He added that his letter was being written to state that he 
probably did see the veteran between January 1985 and 
April 1985, when he worked at a private medical clinic in 
Clarksburg, West Virginia.

In a May 1998 letter, Dr. D. Ahrend indicated that the 
veteran had entered his office seeking an opinion as to the 
possibility that the present condition in his low back could 
be the result of a degenerative process that began in 
1953-1955.  He noted that X-rays and examination of the 
veteran's back had revealed spondylolisthesis with pars 
fracture and minimal disc space at L5/S1.  He observed that 
the veteran had stated that when he was in service he was 116 
pounds, 5 foot 10 inches, and had to carry 90 pounds on his 
back for 20-plus miles among other things.  He added that the 
veteran reported he began having back problems after his 
period of service and that he denied any trauma that may have 
caused his problems prior to joining the Army.  Dr. Ahrend 
stated that based on the records he had seen the X-rays and 
his examination of the veteran, he felt that within a 
reasonable degree of chiropractic certainty that the 
veteran's present condition is a result of the injury(s) that 
may have occurred essentially in service.  

Letters received from R. T. Humphries, M.D., indicate that he 
had retired from medical practice in 1982, and that he has no 
medical records on file for the veteran.  Dr. Humphries also 
indicated in a January 1999 letter that between 1955 and 
1956, he saw the veteran at his office in Clarksburg, West 
Virginia with painful knees and lumbar spine from 
degenerative chronic arthritis.  In this letter, 
Dr. Humphries stated that the veteran's conditions could have 
been more easily aggravated by strenuous exercise than a 
normal spine or knee.  The RO, in a letter addressed to 
Dr. Humphries asked him how he could remember details about 
treating the veteran in 1955, and to explain the findings 
noted in his letter of January 1999.  In response, 
Dr. Humphries in February 1999, reported that he could not 
recall any letter written by him in January 1999, and added 
that he had retired in 1982 and has no records to fall back 
on.  

In a January 1999 medical statement, which was appended to 
the July 1997 VA examination of the veteran, the VA examiner 
(in July 1997) stated that it was his medical opinion that 
the veteran's problems with arthritis of the spine and knees 
were at least as likely as not caused by rigorous physical 
requirements of the veteran's military service.  The July 
1997 VA examination report also reflects that diagnoses 
included degenerative spondylolisthesis of the lumbar spine 
at L5/S1, which the VA examiner in July 1997 characterized as 
moderately advanced arthritis of the spine.

In February 1999, the VA examiner (in July 1997) provided the 
basis for his January 1999 medical opinion.  He explained 
that his opinion was based, in part, on what the veteran told 
him, noting that the veteran stated that he weighed only 117 
pounds at the time and carried heavy weapons.  He added that 
the veteran had back pain during that time, which was 
verified by other items in the medical records, such as the 
fact that the veteran had written letters home in the 1950's 
complaining of back pain.  He said that, therefore, it was 
his opinion that the veteran's back pain began while he was 
in the military in the Infantry carrying heavy weapons, and 
then gradually progressed after being discharged from the 
military.  He noted that there was no way to prove beyond a 
shadow of a doubt that the veteran's back trouble is 
service-connected.  He concluded, however, that after going 
over the veteran's records, and listening to the veteran's 
history, it is as least as likely as not that the veteran's 
back condition was caused by the rigorous physical 
requirements of his military service.

In May 1999, another VA medical opinion was obtained.  The VA 
physician was asked to review the veteran's claims file and 
determine whether the veteran's low back condition is at 
least as likely as not due to his military service.  This 
reviewing VA physician noted that he had reviewed the file, 
including the opinions expressed by previous physicians to 
include the VA physician noted above, and observed that there 
was a clear consensus that the veteran has degenerative 
spondylolisthesis of L5/S1.  He added that, whether this 
condition was due to the veteran's military service, is an 
extremely difficult question, which had not been answered by 
the physicians before him probably because no direct cause 
and effect in the case could be demonstrated.  He noted that 
there was no mention of any recurrent back complaints in the 
veteran's military records, and that it was his understanding 
from the veteran that most of the veteran's military records 
were destroyed in the 1973 fire at the National Personnel 
Records Center.  He observed that there were no records in 
the claims file pertaining to any medical treatment provided 
for the veteran between 1955 and 1970, except for the letters 
written by doctors who seemed to have treated him during this 
period.  He noted that as such, there was no definite medical 
evidence present, which could correlate that the veteran had 
arthritis within the first post service year.  He noted that 
there was documented evidence in the chart that the veteran 
has had arthritis at least since 1970.  He concluded that it 
was increasingly difficult to prove whether the veteran had 
backache, which was related to military service, although the 
veteran certainly and currently had degenerative 
spondylolisthesis of the lumbar spine.  According to the 
reviewing VA physician, he could not state with certainty 
whether this condition was present soon after the veteran's 
discharge, although is has recently as been suggested that 
carrying backpacks may have cause thoracic arthritis.  He 
noted, however, that it had not been conclusively proven that 
carrying backpacks might cause exacerbation or occurrence of 
spondylolisthesis in the lower lumbar spine.  In closing, he 
reiterated that it was difficult to say one way or the other 
whether the veteran had backaches prior to the 1970's.

Following a review of the totality of the evidence, to 
include VA addenda dated in January and February 1999, and 
the VA medical opinion dated in May 1999, the Board 
determines that with the resolution of all reasonable doubt 
in the veteran's favor, service connection for a back 
condition is warranted.  While it is clear that the veteran's 
complaints of back pain are not documented in the service 
medical records, the veteran has provided lay evidence 
establishing his observations of having experienced recurrent 
back pain due to carrying heavy military gear while marching, 
which, when considering the places, types and circumstances 
of the veteran's service, may be considered competent 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).  He has 
also provided additional lay statements from friends and 
relatives who have had the occasion to observe that the 
veteran continued to complain of and receive treatment for 
back pain post service.  Thus, based on the medical opinions 
of record, one which accepts the veteran's in-service history 
and the other which finds it difficult to prove whether the 
veteran had backache related to service, the record is 
equivocal as to whether the veteran's current back disability 
arose as a result of service.  Under 38 C.F.R. § 3.102, when 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107.  

In this case, the veteran's contentions that he sustained 
recurrent back pain resulting from the strenuous physical 
activities of military service is supported by the medical 
diagnosis rendered following his VA examination in July 1997, 
as well as by the VA addenda in January and February 1999, 
and is opposed, to a certain extent, by the noted medical 
diagnosis and opinion provided by the VA physician in May 
1999.  However, the record on appeal as a whole lends 
support, in effect, to both the foregoing opinions.  As such, 
the Board acknowledges that, after their review of the 
veteran's medical records, the VA examiner in his January and 
February 1999 addenda opined that it was at least as likely 
as not that the veteran's back condition was caused by the 
rigorous physical requirement of the veteran's military 
service; and a VA physician in his May 1999 report opined 
that it had not been conclusively proven that carrying 
backpacks might cause exacerbation or occurrence of 
spondylolisthesis in the lower lumbar spine.  In such, cases, 
where the evidentiary record is evenly balanced, the benefit 
of the doubt must be resolved in favor of the veteran.  Thus, 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that service connection for a back 
condition, identified as degenerative spondylolisthesis of 
L5/S1, is warranted.


ORDER

Entitlement to service connection for a back condition, 
identified as degenerative spondylolisthesis of L5/S1, is 
granted.


REMAND

The issues of whether new and material evidence has been 
submitted to open the veteran's claim for entitlement to 
service connection for a left knee and right knee disorder 
were, as noted above, previously remanded to the RO.  The 
Board observes in the August 2000 Remand it was noted that in 
a January 1973 rating decision, the RO denied service 
connection for a knee disorder, albeit without specifying 
which knee was involved.  It was further noted that in light 
of this earlier determination and the veteran's current 
application to reopen his claims for service connection for 
disorders of the knees, a statement of the case addressing 
the threshold issue of whether new and material evidence 
sufficient to reopen the claims had not been furnished to the 
veteran, and cited Manlincon v. West, 12 Vet. App. 238 
(1999).

A review of the record indicates that while a statement of 
the case that addressed service connection for bilateral 
degenerative arthritis of the knee was sent to the veteran in 
September 2000, the information of record does not otherwise 
indicate that the jurisdictional deficiency concerning the 
finality of the January 1973 rating decision was remedied, or 
that the specific instructions of the August 2000 Remand were 
accomplished by the RO.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), the Court held that compliance 
by the Board or the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.

Consequently, in order to ensure full compliance with the 
Board's previous remand instructions, and also to ensure due 
process is afforded to the veteran, the matter pertaining the 
veteran's application to reopen the claims for service 
connection for disorders of right and left knees is REMANDED 
to the RO for the following actions: 

1.  The rating board at the RO should 
enter a rating decision on the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder, and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a left knee disorder.  If 
those determinations are favorable to the 
veteran, the rating board should proceed 
to develop and adjudicate, in accordance 
with the VCAA, each claim on its merits.  

2.  If service connection is not granted 
for a right knee disorder and/or a left 
knee disorder, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses the appropriate issue or 
issues, to specifically include whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder, and/or whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a left knee 
disorder.

3.  In the event the veteran and/or his 
representative file an appeal as to any 
supplemental statement of the case 
concerning the issue of service 
connection for a right knee disorder, or 
the issue of service connection for a 
left knee disorder, the issue(s) for 
which an appeal has been submitted should 
be certified to the Board for appellate 
consideration.  

The purpose of this REMAND is to ensure due process of law 
and to comply with precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


